[Cite as Rohrer v. State, 2015-Ohio-4872.]

                              IN THE COURT OF APPEALS OF OHIO

                                   TENTH APPELLATE DISTRICT


John J. Rohrer,                                     :

                 Plaintiff-Appellant,               :
                                                                        No. 15AP-697
v.                                                  :              (C.P.C. No. 14CVC11-12387)

State of Ohio, Office of the                        :          (ACCELERATED CALENDAR)
Attorney General et al.,
                                                    :
                 Defendants-Appellees.
                                                    :



                                             D E C I S I O N

                                   Rendered on November 24, 2015


                 David L. Kastner, for appellant.

                 Michael DeWine, Attorney General, Henry G. Appel and
                 Marc S. Davis, for appellees Bob Barnhart, Marc Baumgarten,
                 Roger Carroll (aka Richard Carroll), Kelly Coon, Tiffany Cruz,
                 Anthony Derrico, John Hamill, Mark Hurst, Jane Krason,
                 Julia Long, Mark McGee, Jean Scott, Maida Sierra, Kiha
                 Smith, David Soehner, and Brian Willard.

                 Michael DeWine, Attorney General, and Zachary C.
                 Schaengold, for appellees John Scherff and Susan Pettit.

                 Montgomery, Rennie & Jonson, Brian M. Spiess and
                 Kimberly Vanover Riley, for appellees the Honorable William
                 Corzine and the Honorable Leonard Holzapfel.

                 Mazanec, Raskin & Ryder Co., L.P.A., Stacy V. Pollack,
                 Todd M. Raskin and Frank H. Scialdone, for appellee
                 Ellen W. Ballerene, M.D.

                   APPEAL from the Franklin County Court of Common Pleas
No. 15AP-697                                                                             2

TYACK, J.
       {¶ 1} John J. Rohrer is appealing from the dismissal of numerous defendants in
the lawsuit he filed in the Franklin County Court of Common Pleas. He assigns three
errors for our determination.
              [I.] THE TRIAL COURT'S DISMISSAL ENTRY FINDING IT
              LACKS SUBJECT MATTER JURISDICTION OVER THE
              INDIVIDUALLY NAMED DEFENDANTS VIOLATED OHIO
              REV. CODE SEC. 2743.02(F) BECAUSE ONLY THE COURT
              OF CLAIMS IS AUTHORIZED TO DETERMINE WHETHER
              COMMON PLEAS COURTS HAVE JURISDICTION OVER
              CIVIL ACTIONS AGAINST STATE EMPLOYEES.

              [II.] THE TRIAL JUDGE ERRED BY ENTERING A FINAL
              JUDGMENT OF DISMISSAL AGAINST ALL THE
              INDIVIDUAL DEFENDANTS, THEREBY VIOLATING
              PLAINTIFF'S OHIO CONSTITUTIONAL RIGHT TO A
              REMEDY AND HIS FEDERAL FIRST AMENDMENT RIGHT
              TO ACCESS TO THE COMMON PLEAS COURT FOR
              REDRESS, WHEN SUCH COURT REMAINS THE
              EXCLUSIVE FORUM FOR ALL SUCH TORT CLAIMS.

              [III.] THE TRIAL JUDGE ERRED BY ENTERING A FINAL
              JUDGMENT OF DISMISSAL, COUCHED IN TERMS OF
              BEING CONDITIONAL, WHEN NO SUCH DISMISSAL IS
              RECOGNIZED BY THE CIVIL RULES AND CANNOT SERVE
              AS A SUBSTITUTE FOR A STAY ORDER, WHICH WOULD
              HAVE BEEN MORE APPROPRIATE.

       {¶ 2} Rohrer's complaint, which initiated this lawsuit, runs 88 pages. It lists a
huge number of defendants, including judges, attorneys, and medical practitioners. He
alleges that the defendants acted maliciously, recklessly, and/or with another mental state
which deprived them of their statutory immunity. Apparently, he had filed a companion
lawsuit in the Ohio Court of Claims a few days earlier.
       {¶ 3} The named defendants filed motions to dismiss. The common pleas judge
assigned to the case granted the motion, finding that the Ohio Court of Claims had
exclusive jurisdiction over the issues in the lawsuit. This appeal ensued.
       {¶ 4} The common pleas court judge relied upon R.C. 2743.02(F) in dismissing
the lawsuit. R.C. 2743.02(F) reads:
              A civil action against an officer or employee, as defined in
              section 109.36 of the Revised Code, that alleges that the
No. 15AP-697                                                                           3

             officer's or employee's conduct was manifestly outside the
             scope of the officer's or employee's employment or official
             responsibilities, or that the officer or employee acted with
             malicious purpose, in bad faith, or in a wanton or reckless
             manner shall first be filed against the state in the court of
             claims that has exclusive, original jurisdiction to determine,
             initially, whether the officer or employee is entitled to
             personal immunity under section 9.86 of the Revised Code
             and whether the courts of common pleas have jurisdiction
             over the civil action. The officer or employee may participate
             in the immunity determination proceeding before the court of
             claims to determine whether the officer or employee is
             entitled to personal immunity under section 9.86 of the
             Revised Code.

      {¶ 5} The trial court then found that the pertinent rulings of the Supreme Court of
Ohio which interpreted R.C. 2743.02(F) clearly denied him of jurisdiction, citing in
particular a part of Conley v. Shearer, 64 Ohio St. 3d 284 (1992). At pages 287-86, the
Supreme Court indicates:
             If the Court of Claims determines that the employee's acts did
             not further the interests of the state, i.e., the employee was
             acting outside the scope of his employment, maliciously, in
             bad faith, or in a wanton or reckless manner, the state has not
             agreed to accept responsibility for the employee's acts and the
             employee is personally answerable for his acts in a court of
             common pleas.

             In a similar case recently decided by this court, we held that
             R.C. 2743.02(F) is a statute which "patently and
             unambiguously" takes away the common pleas court's original
             jurisdiction under R.C. 2305.01 in a specific class of cases.
             State ex rel. Sanquily v. Lucas Cty. Court of Common Pleas
             (1991), 60 Ohio St. 3d 78, 80, 573 N.E.2d 606, 609. In
             Sanquily, this court allowed a writ of prohibition to prevent a
             court of common pleas from proceeding with an action
             against a state employee until the Court of Claims determined
             whether the employee was immune from suit. We concluded
             that "R.C. 2743.02(F) vests exclusive original jurisdiction in
             the Court of Claims to determine whether [an officer or
             employee of the state] is immune from suit. Until that court
             decides whether [the officer or employee] is immune, the
             common pleas court is totally without jurisdiction over the
             litigation against him." Id.
No. 15AP-697                                                                             4

               * * * Only after the Court of Claims determines that a state
               employee acted outside the scope of his or her employment or
               acted with malicious purpose, in bad faith, or in a wanton or
               reckless manner may a plaintiff bring an action against the
               employee in a court of common pleas.

       {¶ 6} The common pleas court clearly dismissed the lawsuit in its entirety. The
dismissal is not in the least conditional. Perhaps later the common pleas court will have
jurisdiction over some or all of these claims. For now, jurisdiction is vested in the Ohio
Court of Claims as to all state entities.
       {¶ 7} The third assignment of error is overruled.
       {¶ 8} Contrary to counsel's assertion in the second assignment of error, John
Rohrer has not been deprived of his right to remedy guaranteed by the Ohio Constitution.
He still has a remedy, but it must be exercised in accord with the binding Ohio statutes,
especially R.C. 2743.02(F) as interpreted by the Supreme Court of Ohio.
       {¶ 9} The First Amendment to the United States Constitution does not direct the
state to provide a remedy in a specific court. At most, it requires access to the court
system in general.
       {¶ 10} The second assignment of error is overruled.
       {¶ 11} Turning to the first assignment of error, apparently John J. Rohrer was
found to be not guilty by reason of insanity as a part of criminal proceedings conducted in
Ross County, Ohio. Following that finding, he was confined for treatment of mental
illness. As a part of his treatment, he was medicated.
       {¶ 12} Rohrer felt that he should not have been either confined or medicated. As a
result, he filed his lawsuit.
       {¶ 13} Some of the named defendants were state employees. A few were not.
Therefore, this appellate court has the duty to work through the 88-page complaint to
determine if any of the named defendants should not have had the lawsuit dismissed for
their benefit based solely upon a question of jurisdiction.      As a matter of judicial
efficiency, we should also see if some of these defendants clearly should have had their
portion of the lawsuit dismissed for other reasons.
       {¶ 14} A person who is named a defendant but not alleged to be a state agent or to
be acting as a state agent is Kelly A. Coon, D.O. As to Dr. Coon, Rohrer is presenting a
No. 15AP-697                                                                                5

medical claim, but has not complied with the requirements of Ohio law with respect to
medical claims. The common pleas court had jurisdiction over Dr. Coon, but was correct
to dismiss the lawsuit for failure to comply with the statutory requirements for medical
claims.
       {¶ 15} The complaint filed by Rohrer also lists as defendants the Office of the Ohio
Public Defender, the Multi-County Program of the Office of the Ohio Public Defender
(twice) and two attorneys from that office, John Scherff and Susan Pettit. The complaint
alleges that on September 1, 2009, Rohrer assaulted another resident at a group home
where they were living. As a result of the assault, Rohrer was charged with felonious
assault and placed in custody in Ross County. A public defender, John Scherff, was
appointed to represent Rohrer in September 2009.
       {¶ 16} Apparently, the common pleas court in Ross County determined that
Rohrer was not guilty by reason of insanity and scheduled a hearing to determine if
Rohrer should be hospitalized. Rohrer's complaint about his appointed counsel was not
that he was acquitted of a felony for which he could have been incarcerated for eight
years, but that he was not fully advised about the commitment proceedings.                The
complaint acknowledges that Rohrer had or has mental health issues, specifically post-
traumatic stress disorder, but claims he was not mentally ill when committed to hospitals
for treatment. The complaint provides no insight as to why Rohrer was in a group home
in the first place, but acknowledges that the trial court judge (also a named defendant)
had access to at least some mental health records for Rohrer. The complaint filed on
behalf of Rohrer was filed over four years after the commitment hearing and over two
years after a follow-up commitment hearing. Thus, the complaint, on its face, indicates
that any claim for legal malpractice was barred by the applicable statute of limitations for
legal malpractice.    Without deciding whether the public defenders are state agents
immune from suit, the complaint was properly dismissed as to the public defender
entities and attorneys in the public defender office based on the delay in filing suit.
       {¶ 17} All the remaining named defendants are specifically accused of acting as
state agents. If they are found not to be immune from suit, the case can be refiled. For
now, there is no jurisdiction over claims against them.
       {¶ 18} The first assignment of error is overruled.
No. 15AP-697                                                                         6

       {¶ 19} All three assignments of error having been overruled, the judgment of the
trial court is affirmed.
                                                                   Judgment affirmed.

                           BROWN, P.J., and DORRIAN, J., concur.